DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 11/05/2021, with respect to the 35 U.S.C. 103 rejections of claims 1, 3-6, 8-11, 13-23, 25-30, 32-35, 37-40, 42-52, 54-59, 61-68, 70-82, 84-105, 107-110 and 112-115 have been fully considered and are persuasive in view of the amendment filed on 11/05/2021.  The 35 U.S.C. 103 rejections of claims 1, 3-6, 8-11, 13-23, 25-30, 32-35, 37-40, 42-52, 54-59, 61-68, 70-82, 84-105, 107-110 and 112-115 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 11/05/2021, with respect to the claim objections of claims 7, 12, 24, 36, 41, 53, 83, 97, 106 and 111 have been fully considered and are persuasive in view of the amendment filed on 11/05/2021.  The 

Allowable Subject Matter
Claims 1, 3-30, 32-59, 61-68, 70-115 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0223065 discloses a multiple threshold/limitations, wherein each of the multiple thresholds/limitations is associated with respective channel/frequency (see paragraphs [21, 118, and 144]).
US 2019/0028978 A1 discloses transmitting power indication signal indicating maximum transmission power for the UE to transmit D2D signal (Fig. 14 and paragraphs [89-93]).
US 2017/0205535 A1 discloses different thresholds for different frequencies (See paragraph [38]) and measuring RF radiation (See paragraph [12]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        December 16, 2021